                                          Case 4:19-cv-03691-YGR Document 44 Filed 12/08/20 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ANDRE KENNETH STUCKEY,
                                   4                                                          Case No. 19-cv-03691-YGR (PR)
                                                        Plaintiff,
                                   5                                                          ORDER STAYING ACTION AND
                                                  v.                                          REFERRING FOR SETTLEMENT
                                   6                                                          PROCEEDINGS; DIRECTIONS TO
                                         D. HOWARD, et al.,                                   CLERK; AND TERMINATING
                                   7                                                          PENDING MOTIONS AS MOOT
                                                        Defendants.
                                   8

                                   9          Plaintiff, a state prisoner currently incarcerated at Pelican Bay State Prison (“PBSP”), has

                                  10   filed a pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging various violations of his

                                  11   federal civil rights against several PBSP officials.

                                  12          Defendants’ attorney, Deputy Attorney General Robert W. Henkels, has filed a motion for
Northern District of California
 United States District Court




                                  13   referral to the Pro Se Prisoner Mediation Program in order for a settlement conference to be

                                  14   scheduled to resolve their disputes and for the case be stayed in anticipation of settlement

                                  15   proceedings.1 Dkt. 38. Such requests are GRANTED.

                                  16          Accordingly, the Court hereby REFERS this case to Magistrate Judge Robert M. Illman for

                                  17   settlement proceedings pursuant to the Pro Se Prisoner Mediation Program. Such proceedings

                                  18   shall take place within 120 days of the date this Order is filed, or as soon thereafter as Magistrate

                                  19   Judge Illman’s calendar will permit. Magistrate Judge Illman shall coordinate a place, time and

                                  20

                                  21
                                              1
                                                 Attorney Henkels states that Plaintiff has “several ongoing actions against the California
                                       Department of Corrections and Rehabilitation [(“CDCR”)] ongoing before this Court, and he has
                                  22   recently served settlement demands in each.” Dkt. 38 at 2. Attorney Henkels adds that “[c]ounsel
                                       for defendants in three of those matters are working together to determine whether they may
                                  23   resolve all such cases in a global settlement.” Id. (citing Henkels Decl. ¶¶ 4-6); see Stuckey v.
                                       Howard, Case No. 19-cv-03691-YGR (PR), Stuckey v. Woods, Case No. 19-cv-03780-YGR (PR),
                                  24   Stuckey v. Knight, Case No. 19-cv-05460-YGR (PR). Attorney Henkels also notes that Plaintiff
                                       has filed other cases that are currently before this Court, including Stuckey v. Sturdevant, Case No.
                                  25   20-cv-01898-YGR (PR) and Stuckey v. CDCR, Case No. 20-cv-05886-YGR (PR). Henkels Decl.
                                       ¶ 4. Attorney Henkels adds as follows: “Plaintiff has served settlement demands in this case, in
                                  26   Knight, and in Woods. After speaking with [Defendants’ counsel in Plaintiff’s other matters], and
                                       with my supervisor, we believe it to be in the best interests of all parties and of the Court to make
                                  27   a concerted effort to see if we can resolve all the cases together through a global settlement
                                       process.” Id. ¶ 5.
                                  28
                                          Case 4:19-cv-03691-YGR Document 44 Filed 12/08/20 Page 2 of 2




                                   1   date for one or more settlement conferences with all interested parties and/or their representatives

                                   2   and, within ten (10) days after the conclusion of all settlement proceedings, shall file with the

                                   3   Court a report thereon.

                                   4          The Clerk of the Court is directed to serve Magistrate Judge Illman with a copy of this

                                   5   Order, and with a copy of the Court’s January 29, 2020 Order of Partial Dismissal and Service,

                                   6   and to notify Magistrate Judge Illman that a copy of the court file can be retrieved from the

                                   7   Court’s electronic filing database.

                                   8          In view of the referral, further proceedings in this case are hereby STAYED. The Clerk

                                   9   shall ADMINISTRATIVELY CLOSE this case until further order of the Court. If the case is not

                                  10   settled, the Court will enter a new scheduling order for further proceedings. Thus, at this time, all

                                  11   pending motions are TERMINATED as moot, including Plaintiff’s motion to compel discovery

                                  12   and Defendants’ motion for an extension of time to file a dispositive motion. Dkts. 32, 41.
Northern District of California
 United States District Court




                                  13          This Order terminates Docket Nos. 32, 38 and 41.

                                  14          IT IS SO ORDERED.

                                  15   Dated: December 8, 2020

                                  16                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  17                                                    United States District Judge
                                  18
                                       cc: Magistrate Judge Robert M. Illman
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
